Citation Nr: 9917493	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-18 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
residuals of a right shoulder injury.  


FINDING OF FACT

There is no competent evidence showing that the veteran's 
current right shoulder disability is related to an injury in 
service.  


CONCLUSION OF LAW

The claim for service connection for residuals of a right 
shoulder injury is not well-grounded.  38 U.S.C.A. §5107 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records do not show any manifestations, 
complaints, or treatment of a right shoulder injury.  
Examination at separation revealed no musculoskeletal 
defects.  Service records reflect that the veteran did not 
engage in combat with the enemy.

At the time the veteran filed his initial application for VA 
benefits, in 1946, he made no reference to a shoulder 
disorder.  

In letters dated in August 1998 and December 1998, the 
veteran reported that he injured his right shoulder on the 
firing range in late 1943.  He explained that he missed the 
orientation session, and fired a rifle without the aid of a 
strap.  As a result, the shoulder was severely bruised.  He 
conceded that there was no medical evidence regarding the 
injury in his service medical records because he did not go 
to the infirmary at the time.  However, he was currently 
treated for problems related to his right shoulder.  

At a personal hearing before a traveling member of the Board 
in April 1999, the veteran testified that he missed some 
orientation instruction during a session on the firing range 
in late 1943, and did not learn how to use the strap.  When 
it was his turn, he was unable to arrange the strap and began 
to fire the rifle.  It was a powerful rifle, and the initial 
round "knocked" him around for a few minutes.  After he 
completed the rounds, he undressed and discovered that he was 
black and blue from his armpit to his hip.  He did not 
receive any medical treatment for this injury at the time.  
He first noticed difficulty with the shoulder when he was in 
his 40's.  While on a hunting trip with his brother, he 
attempted to back out his car.  However, he was unable to 
position his shoulder properly to perform the maneuver.  
Problems with the shoulder have persisted over the years, and 
gradually worsened.  Approximately five years ago, he 
underwent a surgical procedure on the right shoulder.  No 
diagnosis was ascertained.  He has remained active over the 
years, but presently the strength in the right shoulder was 
much less than the strength in his left shoulder.  

II.  Analysis

The threshold question is whether the veteran has met his 
initial burden of presenting a well-grounded claim.  If he 
has not, then the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For a well-grounded claim 
of service connection, there must be competent evidence of a 
current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A.. § 1110; 38 C.F.R. § 3.303(a).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169 
(1998); see also Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

Regrettably, the Board concludes that service connection for 
residuals of a right shoulder injury may not be granted, on 
the basis of the current record.  Service medical records do 
not reflect treatment for a right shoulder injury.  Although 
the veteran has asserted, in writing and at a personal 
hearing in April 1999, that he injured the shoulder on the 
firing range in 1943, he has also conceded that he did not 
seek medical treatment for the condition until approximately 
five years ago, almost 50 years after his discharge from 
service.  While there is no medical evidence showing that a 
shoulder disorder currently exists, the Board does not find 
the veteran's assertions and testimony that he required 
surgical treatment therefor to be inherently incredible.  
However, even if the presence of a current right shoulder 
disorder is conceded, he has not presented any medical 
evidence to show that such disability is causally related to 
the injury he described in service.  In addition, the 
veteran's assertions of medical causation, sincere though 
they may be, are not probative because lay persons are not 
competent to offer medical opinions.  See King, supra; see 
also, Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus").  Without competent 
evidence of a nexus between the veteran's current right 
shoulder disability and an injury in service, the claim of 
service connection is not well-grounded.  See Caluza, supra.  
Consequently, it must be denied.  

Finally, the Board notes that the VA may be obligated under 
38 U.S.C.A. § 5103(a) (1991) to advise a claimant of evidence 
needed to complete an application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this case, the 
veteran has been advised by the RO, in the statement of the 
case, and by the Board in this decision, of the evidence 
necessary to make his claim well-grounded.  




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of a right shoulder injury 
is denied on the basis that the claim is not well-grounded.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

